Citation Nr: 9933431	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  97-11 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for Meesman's epithelial 
corneal dystrophy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to May 
1985.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  The veteran 
testified at a hearing at the RO in February 1997 and before 
the undersigned member of the Board in Washington, D.C. in 
July 1998.

Upon reviewing the evidentiary record, the Board requested an 
opinion from a physician in the VA Veterans Health 
Administration (VHA) in November 1998. The VHA opinion of 
Gary N. Holland, M.D., Ophthalmology Section, VA Greater LA 
Health Care System, was received in January 1999.  The 
opinion was then referred to the veteran' s representative in 
February 1999 and no additional written argument was 
submitted.  In June 1999, the Board requested an additional 
VHA opinion.  In July 1999, the opinion of J. William Doyle, 
M.D., Ph.D., Gainesville, Florida VA Medical Center was 
received.  In August 1999, the opinion was referred to the 
veteran' s representative and no additional written argument 
was submitted.


FINDING OF FACT

Meesman's epithelial corneal dystrophy is a congenital 
defect.


CONCLUSION OF LAW

Meesman's epithelial corneal dystrophy is a congenital defect 
for which service connection may not be granted. 38 U.S.C.A. 
§§1131, 5107 (West 1991); 38 C.F.R. §§ 3.303(c), 4.9 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records show that in December 1980, the 
veteran reported a history of blurred vision at night.  The 
assessment was epithelial bleb dystrophy of the cornea, 
bilaterally.  During service, the veteran was followed for 
complaints and symptoms relating to this diagnosis, which 
increased during those periods he performed his duties aboard 
ship in the engine room.  An October 1984 Medical Board 
Report shows that the veteran had a long history of eye 
irritations associated with photophobia, excess tearing and 
intense itching sensation in both eyes.  The diagnosis was 
Meesman's epithelial corneal dystrophy.  It was determined 
that the disorder existed prior to active service.

Private outpatient records dated in December 1984, May to 
June 1990 and June 1996, all show diagnoses of Meesman's 
epithelial corneal dystrophy.

On VA vision examination in November 1996, the veteran 
reported a history of Meesman's corneal dystrophy.  He 
complained of blurry vision, severe light sensitivity, and 
eye irritation.  He reported that while working on a ship, 
the heat from the ship worsened the problem.  The impression 
was Meesman's corneal dystrophy.  

In January 1999, in response to the request for a VHA 
opinion, Gary N. Holland, M.D., Ophthalmology Section, VA 
Greater LA Health Care System, stated that without 
examination of the veteran, he cannot confirm the diagnosis 
of Meesman's corneal dystrophy but the descriptions in the 
record, including drawings, and the course are consistent 
with Meesman's corneal dystrophy.  It was opined that 
"Meesman's corneal dystrophy is a hereditary dystrophy 
characterized by intraepithelial microcysts or vesicles in 
the epithelial layer (surface) of the cornea."

As noted previously, in June 1999, the Board requested an 
additional expert medical opinion from the VHA in response to 
the question: "Under sound medical principals, is the 
veteran's eye disorder, diagnosed as Meesman's epithelial 
corneal dystrophy, a disease process or a congenital 
defect?"

In July 1999, in response to the additional request for a VHA 
opinion, J. William Doyle, M.D., Ph.D., Gainesville, Florida 
VA Medical Center, stated that the clinical notes in the 
record were reviewed and the diagnosis of Meesman's 
epithelial dystrophy appears to be accurate given both the 
clinical description and the symptoms.  Dr. Doyle opined that 
"...in specific answer to the question, this is a congenital 
defect and inherited defect rather than a disease.  There was 
nothing the appellant did to contract this condition nor was 
there any medication or environmental situation that would 
have alleviated or accentuated the developmental course of 
this congenital process."

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1999).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 
(1999).  The VA General Counsel has held that service 
connection may not be granted for a congenital or 
developmental defect, although service connection may be 
granted for a disability which is shown by the evidence to 
have resulted from a defect which was subject to a 
superimposed disease or injury during service.  VAOPGCPREC 
82-90 (O.G.C. Prec. 82-90) (July 18, 1990).

After a full review of the record, the Board concludes that 
service connection for Meesman's epithelial corneal dystrophy 
is not warranted.  The record reflects a diagnosis of 
Meesman's epithelial corneal dystrophy during active service 
and after discharge from service.  The evidence includes the 
VHA medical opinion that it is a congenital defect.  As such, 
service connection may not be granted for Meesman's 
epithelial corneal dystrophy.  38 C.F.R. §§ 3.303(c), 4.9.  
There is no medical evidence of record showing that the 
defect was subjected to an additional or superimposed injury 
or disease during service.  Therefore, service connection is 
not warranted on that basis.  VAOPGCPREC 82-90 (July 18, 
1990)  The United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (Court) has held that where the law and not 
the evidence is dispositive of a veteran's claim, the claim 
should be denied because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  In this case, since there is no 
entitlement under the law to the benefit sought, the appeal 
must be terminated upon that basis.  Accordingly, the 
veteran's claim is denied.


ORDER

Entitlement to service connection for Meesman's epithelial 
corneal dystrophy is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

